Citation Nr: 0942127	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  03-30 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for right foot status post-surgery with calluses.

2.  Entitlement to an initial disability rating in excess of 
20 percent for left foot status post-surgery with calluses.

3.  Entitlement to an initial disability rating in excess of 
10 percent for right ankle talofibular ligament strain.

4.  Entitlement to an initial disability rating in excess of 
10 percent for right knee chondromalacia.

5.  Entitlement to an initial disability rating in excess of 
10 percent for left knee retropatellar pain syndrome.

6.  Entitlement to service connection for residuals of a left 
lateral tibial plateau fracture, to include as secondary to a 
service-connected disability.  

7.  Entitlement to a temporary total disability rating under 
38 C.F.R. § 4.30 for convalescence following left knee 
surgery in October 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The veteran had active service from January 1980 to July 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, that, in pertinent part, granted service 
connection for left foot status post-surgery with calluses, 
right foot status post surgery with calluses, right knee 
chondromalacia, left knee retropatellar pain syndrome, and 
right ankle talofibular ligament strain.  The Veteran 
disagreed with the initial disability ratings assigned.

This matter also arises from a December 2001 rating decision 
by the St. Petersburg, Florida RO wherein entitlement to a 
temporary total disability rating under 38 C.F.R. § 4.30 for 
convalescence following left knee surgery in October 2001 was 
denied.

Additional evidence was received after the issuance of the 
Supplemental Statement of the Case in July 2009, without a 
waiver of the right to have the additional evidence reviewed 
by the RO.  As the additional evidence is duplicative of 
evidence already of record, a referral of the additional 
evidence to the RO for initial consideration is not 
warranted.  38 C.F.R. § 20.1304(c).

In May 2006, the Board remanded the case for further 
evidentiary development.  The Board finds that the RO has 
complied with the Board's May 2006 Remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).  However, as 
explained below, due to a raised intertwined claim of 
entitlement to service connection for residuals of a left 
lateral tibial plateau fracture, to include as secondary to a 
service-connected disabilty, additional development is once 
again required before the claim for entitlement to 
entitlement to a temporary total disability rating under 38 
C.F.R. § 4.30 is ripe for adjudication.  Accordingly, and 
because the two issues on appeal are inextricably 
intertwined, the issue of entitlement to a temporary total 
disability rating under 38 C.F.R. § 4.30, must be deferred 
until the development directed below is completed.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

The issues of entitlement to service connection for residuals 
of a left lateral tibial plateau fracture, to include as 
secondary to a service-connected disabilty, and entitlement 
to a temporary total disability rating under 38 C.F.R. § 
4.30, being remanded, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right foot status post-surgery with 
calluses is manifested by severe symptoms, to include 
complaints of pain on pressure and weight bearing, chronic 
foot discomfort, markedly restricted range of motion of the 
toes, extensive hyperkeratosis, chronic foot discomfort, 
complaints of problems balancing, use of orthotics, limited 
standing and walking ability, and a well-healed 21/2 x 1/16 
inch scar over the medial surface of the right metacarpal 
phalangeal joint, and a white 2 x 1/8 inch scar over the 
dorsal surface of the second metacarpal phalangeal joint.

2.  The Veteran's left foot status post-surgery with calluses 
is manifested by severe symptoms, to include complaints of 
pain on pressure and weight bearing, chronic foot discomfort, 
extensive hyperkeratosis, chronic foot discomfort, complaints 
of problems balancing, use of orthotics, limited standing and 
walking ability, X-ray evidence of eroded bone on the left 
head of the 4th metatarsal, diminished bone density, and 
mildly valgus first metatarsal phalangeal alignment with an 
angle at 28 degrees.  

3.  Marked limitation of motion of the right ankle is not 
demonstrated.

4.  Chondromalacia of the right knee is manifested by 
complaints of right knee pain, along with difficulty on 
prolonged standing, driving, walking, sitting, and climbing 
stairs; X-ray findings of degenerative joint disease with 
marked narrowing of the medial aspect of the right knee joint 
space; flexion is limited to 90 degrees with pain and 
extension to 5 degrees; and slight recurrent subluxation or 
lateral instability is not demonstrated.

5.  Left knee retropatellar pain syndrome is manifested by is 
manifested by complaints of pain, along with difficulty on 
prolonged standing, driving, walking, sitting, and climbing 
stairs; X-ray findings of degenerative osteoarthritic changes 
and marked narrowing of the left knee joint space with 
complete loss of the medial aspect of the left knee, 
chondromalacia of the patella, and suggestions of left joint 
effusion; flexion is limited to 90 degrees with pain and 
extension to 5 degrees; and slight recurrent subluxation or 
lateral instability is not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 
percent for right foot status post-surgery with calluses have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2009); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2009).

2.  The criteria for an initial disability rating of 30 
percent for left foot status post-surgery with calluses have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2009); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2009).

3.  The criteria for an initial disability rating higher than 
10 percent for right ankle talofibular ligament strain have 
not been met.  38 U.S.C.A. § 1155 (West 2009); 38 C.F.R. §§ 
4.40, 4.45, 4.59, Diagnostic Code 5271 (2009).

4.  The criteria for an initial disability rating higher than 
10 percent for chondromalacia of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2009); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5257, 
5260, 5261 (2009).

5.  The criteria for an initial disability rating higher than 
10 percent for left knee retropatellar pain syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2009); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5014, 5257, 5260, 5261 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the 
initial disability ratings assigned following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The RO sent correspondence in June 2003 and May 2006; rating 
decisions in August and December 2001; and a Statement of the 
Case in August 2003.  Those documents discussed specific 
evidence, particular legal requirements applicable to the 
claims, evidence considered, pertinent laws and regulations, 
and reasons for the decisions.  VA has also satisfied its 
duty to notify the Veteran prior to the final adjudication in 
the July 2009 Supplemental Statement of the Case.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 
C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available VA and private treatment records have been secured.  
The Veteran has been medically evaluated in conjunction with 
his claims.  Thus, the duties to notify and assist have been 
met.

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

The evaluation of the same manifestation of a disability 
under various diagnoses, known as pyramiding, is to be 
avoided.  38 C.F.R. § 4.14.

Right and Left Foot Disabilities, Status Post-Surgery with 
Calluses

The Veteran claims that initial higher ratings are warranted 
for his right and left foot disabilities, which are 
separately rated as 20 percent disabling under Diagnostic 
Code 5284, which rates impairment resulting from foot 
injuries. 

Diagnostic Code 5284 assigns a 20 percent disability rating 
for moderately severe disability.  The next higher rating of 
30 percent is assigned for severe disability.  It also 
provides a 40 percent disability rating when actual loss of 
use of the foot is shown.  38 C.F.R. §§ 4.71a, 4.73, 
Diagnostic Codes 5284.

The words "slight," "moderate," and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all the evidence to the end 
that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such 
"mild" and "moderate" by VA examiners or other physicians, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

The service treatment records show treatment for severe 
calluses of the feet.  The Veteran underwent a left hallux 
plantar condylectomy and fourth metatarsal dorsiflexion 
shortening on the left foot in October 1998.  In February 
1999 the Veteran underwent a plantar condylectomy and DIPJ 
arthosplasty to the second digit of the right foot.  In 
November 1998, a second metatarsal dorsiflexory and 
shortening osteotomy was performed, and he underwent a fourth 
metatarsal head resection in April 1999.  

On VA examination in May 2001, the Veteran reported constant 
pain in his feet due to calluses.  The Veteran had a few 
calluses on the side of the big toe, under the sole and 
heels, bilaterally.  He reported that the bilateral calluses 
caused him pain while wearing shoes.  The Veteran described 
the pain as 5 to 6 out of 10.  There was no evidence of 
inflammation or discharge.  The examiner noted a 1.5 inch 
scar, non-adhering to the underlying structures, on the right 
foot behind the second toe.  There was no evidence of tendo 
or calcaneal esthesitis.  The left foot calluses were 1 x 1 
inch size on the left foot, with .5 x .5 inch callus on the 
big toe.  The calluses on the right foot were .5 x .5, with a 
1.5 x 1.5 inch thick callus in the plantar area.  There were 
no blisters or inflammation, but there was diffuse tenderness 
on pressure.  The examiner noted markedly restricted range of 
motion of the toes, especially on the second and fourth toe 
on the left and the second toe on the right metatarsal 
phalangeal joint.  There was pain on pressure and weight 
bearing, hindering the Veteran's daily and functional 
activities.  The examiner diagnosed feet status post-multiple 
surgeries with chronic and recurrent residual pain.  

A VA clinical treatment note in September 2001, recorded 
chronic bilateral feet discomfort.  X-rays of the feet 
revealed degenerative and post-operative changes.  In 
February 2002, the Veteran reported pain in his feet due to 
calluses.  The pain increased with ambulation.  A VA clinical 
treatment note in April 2002, recorded a finding of plantar 
calluses and extensive hyperkeratosis, bilaterally, but no 
ulcers.  

On VA examination in August 2008, the Veteran reported 
constant bilateral foot pain, which he described as 9 to 10 
out of 10.  The Veteran took pain killers daily and used 
orthotics in his shoes.  He reported increased pain with 
walking and prolonged standing, but no true flare-ups of 
pain.  The Veteran reported problems balancing due to 
bilateral foot pain while standing or walking.  

On examination, the Veteran was observed walking with side to 
side leaning.  There was a nontender 2 1/2 x 1/16 inch scar 
over the medial surface of the right metacarpal phalangeal 
joint.  It was the same color and hardly distinguishable from 
the tissue surrounding it.  There was also a nontender 2 x 
1/8 inch scar over the dorsal surface of the second 
metacarpal phalangeal joint.  It was described as white.  The 
Veteran had callosities in both feet.  The callosities were 
tender to palpitation.  X-rays of the right foot revealed no 
abnormalities.  X-rays of the left foot showed that the head 
of the 4th metatarsal bone eroded, bone density appeared 
diminished, and the first metatarsal phalangeal alignment was 
mildly valgus with an angle at 28 degrees.  There was full 
range of motion of the feet and light touch was intact.  The 
examiner recorded the following impressions; status post-
arthrosplasty of the second digit of the right foot, multiple 
callosities of the left and right foot, balance instability 
problem with one reported episode of falling in October 2001, 
mild valgus of the first metatarsal phalangeal joint and 
phalanx of the left foot, and decreased bone density.  

Having considered the claim in light of the evidence, the 
Board will grant the appeal and assign separate 30 percent 
disability ratings for the right and left foot disabilities.

In this instance, the Board finds that the totality of the 
evidence presented above is of considerable probative value 
and based on the findings, the Veteran meets the criteria for 
separate 30 percent disability evaluations under Diagnostic 
Code 5284. On VA examination in May 2001, the examiner noted 
markedly restricted range of motion of the toes.  There was 
pain on pressure and weight bearing, hindering the Veteran's 
daily and functional activities.  VA clinical treatment notes 
recorded findings of plantar calluses and extensive 
hyperkeratosis, chronic bilateral feet discomfort and pain.  
Similarly, on VA examination in August 2008, the Veteran 
reported constant bilateral foot pain, for which he took pain 
killers daily and used orthotics in his shoes.  The pain 
interfered with his ability to engage in prolonged walking 
and standing.  The pain also caused balance problems and he 
was noted to walk with side to side leaning.  X-rays of the 
left foot showed that the head of the 4th metatarsal bone 
eroded, bone density appeared diminished, and the first 
metatarsal phalangeal alignment was mildly valgus with an 
angle at 28 degrees.  As a whole, this more closely 
approximates the criteria for a severe foot injury, which 
warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  Higher ratings of 40 percent under 
Diagnostic Codes 5284 are not warranted, as there is no 
evidence showing actual loss of use of the right or left 
foot.

Additionally, a rating higher than already assigned, based on 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint is not 
warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board notes that the 
medical evidence shows tenderness to palpation, pain on 
weight bearing, standing or walking for prolonged periods of 
time.  On VA examination in May 2001, there was no evidence 
of tendo or calcaneal esthesitis, no blisters or inflammation 
and on VA examination in August 2008, there was full range of 
motion of the feet and light touch was intact.  The Veteran's 
present level of disability, including functional loss due to 
pain, is already contemplated by the 30 percent ratings under 
Diagnostic Code 5284.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

Therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca, have been considered, but provide no basis for 
assignment of any higher rating based on limited motion for 
the right and left foot disabilities, status post-surgery 
with calluses.

The Board has further considered whether increased 
evaluations for the right and left foot are warranted under a 
different diagnostic codes.  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  The Board considered 
the application of other diagnostic codes, but concludes that 
the most appropriate diagnostic code for the Veteran's right 
and left foot disabilities, status post-surgery with 
calluses, is Diagnostic Code 5284.

The Board has also considered whether separate compensable 
ratings are warranted for the Veteran's right foot scars 
under Diagnostic Code 7805.  The evaluation of the same 
disability or the same manifestations of disability under 
multiple diagnoses (i.e., pyramiding) is to be avoided.  38 
C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
supra. 

On VA examination in May 2001, the examiner noted a 1.5 inch 
scar, non-adhering to the underlying structures, on the right 
foot behind the second toe.  On VA examination in August 
2008, the a 21/2 x 1/16 inch scar over the medial surface of 
the right metacarpal phalangeal joint.  It was the same color 
and hardly distinguishable from the tissue surrounding it.  
There was also a white 2 x 1/8 inch scar over the dorsal 
surface of the second metacarpal phalangeal joint.  Here, 
there is no medical evidence to show a symptomatic right foot 
scar and limitation of function of the foot, even assuming 
that it is secondary to the scars, is already contemplated in 
the 30 percent for moderate disability of the foot under 
Diagnostic Code 5284.  The scars in question are relatively 
small, superficial, and well healed; there is no basis for a 
separate compensable disability rating for a scar of the 
right foot under current or former criteria for rating scars.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(prior to August 30, 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805 (from August 30, 2002).  As 
discussed above, the 30 percent disability rating under 
Diagnostic Code 5284 took into consideration the reported 
pain, limitation of motion, scars and degenerative changes.  
The remaining criteria relating to depth and area of the 
scarring are not applicable.  Diagnostic Codes 7802, 7803, 
7804.  The size of the scars do not approach the areas 
described in Diagnostic Code 7802 and there is no indication 
that the scars are poorly nourished or with repeated 
ulceration (old version of Diagnostic Code 7803) or unstable 
(current version of Diagnostic Code 7803), or that it is 
painful to the touch as described in Diagnostic Code 7804.

The Board finds that the evidence more nearly approximates 
the criteria for separate initial 30 percent disability 
ratings for the Veteran's right and left foot disabilities, 
status post-surgery with calluses, under Diagnostic Code 
5284.  See 38 C.F.R. § 4.72.  In making this decision, the 
Board has considered and applied the benefit of the doubt in 
the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Ankle Talofibular Ligament Strain

The Veteran claims that an initial disability rating higher 
than 10 percent is warranted for the service-connected 
residuals of a right ankle talofibular strain, currently 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under 
Diagnostic Code 5271, the criterion for the next higher 
disability rating of 20 percent is marked limited motion of 
the ankle.

With the foot at a 90 degree angle to the ankle as the 
neutral or starting position, a normal (full) range of ankle 
motion is defined as follows: from 0 degrees to 20 degrees of 
dorsiflexion and from 0 degrees to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5270, ankylosis of the ankle in plantar 
flexion, less than 30 degrees, warrants a 20 percent 
disability rating.

The service treatment records show treatment in service for a 
right ankle strain in August 1980.  

On VA examination in May 2001, the Veteran reported pain due 
to an in-service right ankle strain.  He specifically 
reported pain when the ankle twisted inward.  The examiner 
noted that the condition was otherwise resolved.  Babinski 
was plantar and ankle clonus was absent.  On examination, 
ankle dorsiflexion was to 10 degrees, and plantar flexion was 
to 35 degrees.  Medial and lateral stability was normal.  
Pain from talofibular ligament strain was noted in the range 
of 3 out of 10.  The examiner diagnosed right ankle 
talofibular ligament strain with episodic pain.  

On VA examination in August 2008, the Veteran reported of 
constant pain of the right ankle, which he described as 7 to 
8 out of 10, and worse with repetitive use.  He took 
medication to treat the pain.  On examination, there was no 
evidence of swelling or erythema.  There was tenderness over 
the right lateral malleolus.  Dorsiflexion was to 3 degrees 
with pain and plantar flexion was to 45 degrees with pain.  
There was no additional limitation of motion with repetitive 
use.  X-rays of the right ankle were unremarkable.  The 
impression was right ankle lateral strain.  

The evidence shows that the Veteran's dorsiflexion was 
limited from 3 to 10 degrees with pain, and plantar flexion 
at most was limited to 45 degrees with pain. The VA examiner 
in August 2008 found no additional loss of motion with 
repetitive use.  Under Diagnostic Code 5271, the criterion 
for the next higher rating of 20 percent, which is the 
maximum rating, is marked limitation of motion.

While "marked" limitation of motion is not defined, "marked" 
suggests having a clearly defined character, in this case, 
clearly defined limitation of motion of the ankle.  As 
dorsiflexion and plantar flexion are essentially normal, the 
Board concludes that the findings of dorsiflexion and plantar 
flexion do not more nearly approximate or equate to marked 
limitation of motion of the ankle under Diagnostic Code 5271, 
considering functional loss under 38 C.F.R. §§ 4.40, 4.45, 
4.59.

Consideration has also been given to whether a disability 
rating greater than 10 percent is warranted for the Veteran's 
right ankle disability on the basis of functional impairment 
and pain.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); 
DeLuca, 8 Vet. App. at 204-06.  The Board acknowledges the 
Veteran's reports of pain and limitation of function with 
increased activity.  However, the August 2008  VA examination 
established that there was no additional limitation of motion 
on repetitive use.

For these reasons, the preponderance of the evidence is 
against the claim for initial disability rating higher than 
10 percent.  38 U.S.C.A. § 5107(b).

Right Knee Chondromalacia

The Veteran claims that he is entitled to an initial 
disability rating higher than 10 percent for the service-
connected right knee chondromalacia.  Chondromalacia of the 
right knee is currently rated 10 percent disabling under 
Diagnostic Code 5014.  Under Diagnostic Code 5014, 
chondromalacia is rated as degenerative arthritis under 
Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis is rated as limitation of motion under 
the appropriate Diagnostic Codes for the specific joint 
involved.

Limitation of motion of the knee is rated under Diagnostic 
Code 5260 (limitation of flexion) and Diagnostic Code 5261 
(limitation of extension).  A separate rating may be assigned 
for limitation of flexion or for limitation of extension.

Under Diagnostic Code 5260, the criterion for a 10 percent 
rating is flexion limited to 45 degrees and the criterion for 
a 20 percent rating is flexion limited to 30 degrees.  38 
C.F.R. § 4.71a.

Under Diagnostic Code 5261, the criterion for a 10 percent 
rating is extension limited to 10 degrees and the criterion 
for a 20 percent rating is extension limited to 15 degrees.

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Also instability of the knee may be rated separately under 
Diagnostic Code 5257.  Under Diagnostic Code 5257, a 10 
percent rating is assigned for slight impairment due to 
recurrent subluxation or lateral instability of the knee.  A 
20 percent rating requires moderate impairment due to 
recurrent subluxation or lateral instability.

The service treatment records show treatment for the right 
knee, to include reports of pain, swelling, locking and 
giving out of the knee.  He underwent right knee arthroscopy 
in March 2001.  He was diagnosed with grade 2 chonromalacia 
of the femoral trochlea and lateral femoral condyle.  

On VA examination in May 2001, the Veteran reported bilateral 
knee pain.  He denied locking of the knees.  The Veteran 
described difficulty standing or driving for more than a half 
hour, sitting more than 15 to 20 minutes, and climbing 
stairs.  The Veteran walked with bilateral limping and 
lifting.  The Veteran's knee would flex to 130 degrees.  
Flexion was limited to 90 degrees with pain.  The Veteran 
could extend to 5 degrees.  Patellar sign was negative, there 
was no swelling, and, with repetitive squatting and standing.  
There was no genus valgus or genus varus deformity.  Lachman 
and McMurray tests were negative.  Drawer signs were negative 
and joint lines were not tender.  The examiner diagnosed 
right knee chondromalacia with recurrent and chronic pain.  

On VA examination in August 2008, the Veteran reported sharp 
pain and swelling in the right knee.  He described the pain 
as 7 to 8 out of 10.  The pain was present with sitting, 
standing, or walking more than 3 blocks.  The pain increased 
with repetitive motion.  The Veteran denied flare-ups of 
pain.  He did not use assistive devices for ambulation.  He 
used topical cream and ice to treat the pain.  On 
examination, flexion of the right knee was to 121 degrees 
with pain.  No additional limitation of motion was observed 
with repetitive use.  The knee was stable.  X-rays of the 
right knee revealed degenerative joint disease with marked 
narrowing of the medial aspect of the right knee joint space.  
The impression was degenerative joint disease of the right 
knee. 

Right knee flexion is limited at most to 90 degrees with 
pain, or stated another way, the Veteran can flex to 90 
degrees on a range from 0 to 140 degrees.  As flexion is not 
limited to 30 degrees, the criterion for an increased rating 
to 20 percent under Diagnostic Code 5260 is not demonstrated, 
considering functional loss due to pain and painful movement.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).

As extension is to 5 degrees, the criterion, extension 
limited to 10 degrees, for a separate rating under Diagnostic 
5261 is not demonstrated, considering functional loss due to 
pain and painful movement.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

While in an October 16, 2001, emergency room report the 
Veteran appeared to indicate that he fell when his right knee 
gave way, there is no objective evidence of subluxation or 
lateral instability of the right knee.  On VA examination in 
May 2001, the Veteran denied locking of the knees, and 
Lachman and McMurray tests were negative.  Drawer signs were 
also negative.  Similarly, on VA examination in August 2008 
the Veteran's right knee was noted as stable.  Accordingly, 
in the absence of evidence of recurrent subluxation or 
lateral instability, a separate rating under Diagnostic Code 
5257 is not warranted.

As the criterion for the next higher disability rating or a 
separate disability rating under another diagnostic code 
provision has not been demonstrated, the preponderance of the 
evidence is against the claim for a disability rating higher 
than 10 percent for chondromalacia right knee, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Left Knee Retropatellar Pain Syndrome

The Veteran claims that he is entitled to an initial rating 
higher than 10 percent for the service-connected left knee 
retropatellar pain syndrome.  From the effective date of 
service connection in August 2001, the left knee 
retropatellar pain syndrome has been evaluated, by analogy, 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5014.   

The service treatment records show reports of pain and 
treatment in service for the left knee.

On VA examination in May 2001, the Veteran reported bilateral 
knee pain.  He denied locking of the knees.  The Veteran 
described difficulty standing or driving for more than a half 
hour, sitting more than 15 to 20 minutes, and climbing 
stairs.  The Veteran walked with bilateral limping and 
lifting.  The examiner noted that the Veteran's left knee was 
due for evaluation and probable arthroscopy later that month 
or the next.  Treatment for the left knee consisted of 
physical therapy home exercises and medication.  The 
Veteran's knee would flex to 130 degrees.  Flexion was 
limited to 90 degrees with pain.  The knee could extend to 5 
degrees.  Patellar sign was negative, and there was no 
swelling with repetitive squatting and standing.  There was 
no genus valgus or genus varus deformity.  Lachman and 
McMurray tests were negative.  Drawer signs were negative and 
joint lines were not tender.  The examiner diagnosed left 
knee retropatellar pain syndrome recurrent with episodic 
pains.  

On VA examination in August 2008, the Veteran reported sharp 
pain and swelling in the left and right knee.  He described 
the pain as 7 to 8 out of 10, and present with sitting, 
standing, or walking.  The Veteran could only walk about 3 
blocks before the pain set in.  He added that the pain 
increased with repetitive motion.  He attributed his problems 
with balance to the bilateral foot disability.  The Veteran 
denied flare-ups of pain.  He did not use walking assistive 
devices.  The Veteran used topical cream and ice to treat the 
pain.  

On examination, flexion of the left knee was to 110 degrees 
with pain.  No additional limitation of motion was observed 
with repetitive use.  The knee was stable.  X-rays of the 
left knee revealed degenerative osteoarthritic changes and 
marked narrowing of the left knee joint space with complete 
loss of the medial aspect of the left knee.  There was 
chondromalacia of the patella and suggestions of left joint 
effusion and Pellegrini Stieda's disease.  The impression was 
degenerative joint disease of the right knee and post-
fracture/internal fixation of the left lateral tibial plateau 
with degenerative osteoarthritic changes.  The examiner 
indicated that he was unable to determine whether previous 
problems with the left knee caused him to fall and fracture 
the left tibial plateau.  

As shown by the foregoing medical evidence, the Veteran has 
reported left knee pain, along with difficulty on prolonged 
standing, driving, walking, sitting, and climbing stairs.  
The disability is also manifested by limitation of motion.  
There is X-ray evidence of degenerative osteoarthritic 
changes and marked narrowing of the left knee joint space 
with complete loss of the medial aspect of the left knee, 
chondromalacia of the patella, and suggestions of left joint 
effusion and Pellegrini Stieda's disease.  

Left knee flexion is limited at most to 90 degrees with pain.  
As flexion is not limited to 30 degrees, the criterion for an 
increased disability rating to 20 percent under Diagnostic 
Code 5260 is not demonstrated, considering functional loss 
due to pain and painful movement.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

As for extension of the left knee, on VA examination in May 
2001, extension was to 5 degrees, and there is no evidence, 
to include VA treatment records and VA examination reports, 
to support a finding that the criterion for a separate rating 
under Diagnostic 5261, extension limited to 10 degrees, is 
demonstrated, considering functional loss due to pain and 
painful movement.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).

On VA examination in May 2001, the Veteran denied locking of 
the knees, and Lachman and McMurray tests were negative.  
Drawer signs were also negative.  Similarly, on VA 
examination in August 2008 the Veteran's knee was noted as 
stable.  Accordingly, in the absence of evidence of recurrent 
subluxation or lateral instability, a separate rating under 
Diagnostic Code 5257 is not warranted.

In light of the foregoing reasons, the Board concludes that 
the Veteran does not meet the criteria for a rating higher 
than 10 percent for the left knee retropatellar pain syndrome 
under Diagnostic Codes 5003, 5257, 5260, and 5261.

Because the preponderance of the evidence is against the 
claim for a higher rating for patellofemoral pain syndrome of 
the left knee, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. 5107(b).

Extraschedular Ratings 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

Here the rating criteria for right and left foot 
disabilities, status post-surgery with calluses, right ankle 
talofibular ligament strain, right knee chondromalacia, and 
left knee retropatellar pain syndrome, reasonably describe 
the Veteran's disability level and symptomatology, and 
provided for higher ratings for additional or more severe 
symptoms, which have not been shown.  The Board additionally 
notes that on VA examination in May 2001, the examiner noted 
that with regards to the Veteran's service-connected right 
and left foot disabilities, pain on pressure and weight 
bearing hindered the Veteran's daily and functional 
activities.  Additionally, in an August 2009 statement, the 
Veteran reported that his bilateral foot condition had caused 
him to call in sick to work on occasion.  

The effect on industrial capability is not, however, in and 
of itself, of such significance as to warrant referral for 
consideration of a compensable evaluation on an 
extraschedular basis.  38 C.F.R. § 3.321(b); Floyd v. Brown, 
9 Vet. App. 88 (1996).  See also Thun v. Peake, 22 Vet. App. 
111 (2008).  And there is no evidence that the Veteran has 
any other symptom pertaining to the right and left foot 
disabilities, status post-surgery with calluses, which is not 
addressed in the rating criteria.  For this reason, the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular ratings are adequate, and no 
referral for an extraschedular rating is required under 38 
C.F.R.  § 3.321(b)(1).


ORDER

An initial disability rating of 30 percent for right foot 
status post-surgery with calluses is granted, subject to the 
law and regulations governing the award of monetary benefits.

An initial disability rating of 30 percent for left foot 
status post-surgery with calluses is granted, subject to the 
law and regulations governing the award of monetary benefits.

An initial disability rating in excess of 10 percent for 
right ankle talofibular ligament strain is denied.

An initial disability rating in excess of 10 percent for 
right knee chondromalacia is denied.

An initial disability rating in excess of 10 percent for left 
knee retropatellar pain syndrome is denied.


REMAND

The Veteran contends that he is entitled to convalescent 
rating as a result of his October 2001 left knee surgery.  
The evidence shows that in October 2001, the Veteran 
underwent arthroscopy of the left knee for a left lateral 
tibia fracture.  

The Veteran has variously claimed that the service-connected 
left knee retropatellar pain syndrome caused the left tibia 
fracture, or in the alternative, that the service-connected 
right knee gave way and caused him to fall and fracture the 
left tibia, or that the service-connected right and left foot 
disabilities caused him to loose his balance and fall 
fracturing the left tibia.  

On October 16, 2001, the Veteran reported to the emergency 
room for a left knee injury.  In the report, the Veteran 
appeared to indicate that he fell and injured his left knee 
when his right knee gave way.  The diagnosis was left tibial 
plateau fracture.  A VA clinician noted on October 17, 2001, 
that the Veteran was seen the previous day at the emergency 
room for a left knee fracture after he slipped and fell.  A 
different report indicated that the injury was incurred while 
walking.  X-rays of the left knee revealed compressed 
comminuted fracture. On October 19, 2001, the Veteran 
underwent arthroscopy of the left knee with debridement.  The 
post-operative diagnosis was fracture, left lateral tibial 
plateau.  

In a December 2001 rating decision, the RO denied entitlement 
to a temporary total disability rating under 38 C.F.R. § 4.30 
for convalescence following left knee surgery in October 
2001.  The RO explained that service connection was not in 
effect for a broken left leg was, but rather for left knee 
retropatellar pain syndrome, and there was no indication that 
the service-connected disability resulted in the left tibia 
fracture that required surgery in October 2001.  

In May 2006, the Board remanded the claim for additional 
development, to include a medical opinion addressing whether 
it was at least as likely as not that the Veteran's service-
connected left knee retropatellar pain syndrome caused him to 
fall in October 2001 and fracture the left knee.  In August 
2008, the examiner responded that he was unable to determine 
whether previous problems with the left knee caused him to 
fall and fracture the left tibial plateau.  

On VA examination of the feet in August 2008, the Veteran 
reported problems balancing due to bilateral foot pain while 
standing or walking.  The examiner reported an impression of 
balance instability problem with one reported episode of 
falling in October 2001.  The VA examiner apparently linked 
the Veteran's October 2001 left tibia fracture to balance 
instability caused by the service connected right and left 
foot disabilities, status post-surgery with calluses.  
Service connection is not currently in effect for residuals 
of a left lateral tibial plateau fracture.  However, the 
Board finds that the evidence of record raises the issue of 
entitlement to service connection for residuals of a left 
lateral tibial plateau fracture, to include as secondary to a 
service-connected disability. 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury (38 C.F.R. § 3.310 (a)) and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995); 
71 Fed. Reg. 52744. 

In this case, the RO has not yet been afforded an opportunity 
to develop or adjudicate the claim for service connection for 
residuals of a left lateral tibial plateau fracture, to 
include as secondary to a service-connected disability, or 
furnish the applicable law and regulation to the Veteran.  
Further, this service connection claim is inextricably 
intertwined with the claim for entitlement to a temporary 
total disability rating under 38 C.F.R. § 4.30 for 
convalescence following left knee surgery in October 2001.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a final 
decision on the matter).  This is because a favorable 
determination regarding the claim for service connection for 
residuals of a left lateral tibial plateau fracture would 
clearly impact the Veteran's claim for entitlement to a 
temporary total disability rating under 38 C.F.R. § 4.30 for 
convalescence following left knee surgery in October 2001.  
Accordingly, entitlement to service connection for residuals 
of a left lateral tibial plateau fracture, to include as 
secondary to a service-connected disability, must be remanded 
to the RO for appropriate development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ensure VCAA 
compliance on the claim of service 
connection for residuals of a left lateral 
tibial plateau fracture, to include as 
secondary to the service-connected right 
and left foot disabilities, status post-
surgery with calluses, right knee 
chondromalacia, and left knee 
retropatellar pain syndrome.

2.  The RO/AMC shall schedule the Veteran 
for a VA orthopedic examination to 
determine whether any current the 
residuals of the left lateral tibial 
plateau fracture, that may be present, are 
the result of the service-connected right 
and left foot status post-surgery with 
calluses, right knee chondromalacia, or 
the left knee retropatellar pain syndrome.  
The claims file should be made available 
to the examiner for review.

After a review of the record, the VA 
examiner is asked to express an opinion as 
to whether it is at least as likely as not 
(50 percent or more likelihood) that 
residuals of the left lateral tibial 
plateau fracture were caused or aggravated 
(worsening of underlying condition versus 
temporary flare-up of symptoms) by the 
service-connected right and left foot 
disabilities, status post-surgery with 
calluses, right knee chondromalacia, or 
the left knee retropatellar pain syndrome.      

In formulating the medical opinion, the 
examiner is asked to consider that the 
term" at least as likely as not" does not 
mean "within the realm of possibility, 
rather it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


